                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

LABORATORY CORPORATION OF AMERICA,
INC.,

       Plaintiff,

v.                                                  No. 2:19-cv-00495-SMV-KRS

SCOTT McMAHON, individually, and WHOLE
WORLD HEALTH CARE, P.C.,

       Defendants.

        ORDER TO VACATE AND RESET INITIAL SCHEDULING CONFERENCE

       This matter comes before the Court on Plaintiff Laboratory Corporation of America,

Inc.’s Unopposed Motions to Vacate and Reset Initial Scheduling Conference (Dkt. Nos. 11 &

12). The Court, being advised of the premises and noting that the relief sought is unopposed,

finds that the motion is well taken and should be GRANTED. Now, therefore, the Court

ORDERS that the telephonic Rule 16(c) conference previously set for September 4, 2019, in this

matter is vacated and reset for September 12, 2019 at 10:00 a.m. The parties shall call (888)

398-2342 and enter access code 8193818 to connect to the proceedings.

       IT IS SO ORDERED.

                                            _____________________________________
                                            Magistrate Judge




                                                1
